     Case 3:14-cv-00661-RCJ-WGC Document 301 Filed 04/15/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


JEREMY JOSEPH STROHMEYER,            )                3:14-cv-00661-RCJ-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                April 15, 2020
K. BELANGER, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court are Plaintiff’s “Motion to File Late Motion for Order to Compel, with
Court’s Permission” (ECF No. 299) and Plaintiff’s “Motion for Order to Compel Production of
Documents by Defendant David Carpenter” (ECF No. 300).

       As the court noted in its order of April 6, 2020 (ECF No. 294), the discovery cut-off as to
all Defendants (with the exception of Defendants Keener, Armstead aka Donna Jenkins, and
Miranda) closed on November 25, 2019 (ECF No. 196). Plaintiff’s motions are untimely.

       Based on the above, Plaintiff’s “Motion to File Late Motion for Order to Compel, with
Court’s Permission” (ECF No. 299) and Plaintiff’s “Motion for Order to Compel Production of
Documents by Defendant David Carpenter” (ECF No. 300) are DENIED.

       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK
                                             By:         /s/______________________
                                                    Deputy Clerk
